DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8, 9, 14-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: In addition to the reasons given in the previous action, the prior art fails to anticipate or make obvious a system which receives light at two separate wavelengths and uses a processor to calculate the deviation between their optical angles based on the wavelength and position of a prism being used as receiving optics, in order to correct the optical axis in an image picked up by the system.  Particular pieces of prior art, cited below and in the previous action, may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ito et al. (US 20190250274 A1): Teaches a system that controls the rotation of two wedge prisms, based on geometric calculations, in order to correct an optical axis to an ideal position. However, it fails to teach taking into account wavelengths or how this correction could be applied to captured images.
Baba et al. (WO 2018003852 A1): Teaches a system that allows for light over differing wavelengths to be deflected in parallel, by taking into account their different wavelengths. However, it fails to teach taking into account the rotation of a prism, or how this correction could be applied to capture images.
Baerenrodt et al. (US 20180180890 A1): Teaches a system that diffracts ambient light a various different wavelengths. However, it fails to teach taking into account the rotation of a prism, or how this correction could be applied to captured images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645   
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645